Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 27, 2017

The Court of Appeals hereby passes the following order:

A18A0351. TRIPLE C FLATBED HOLDINGS, LLC v. RYDER TRUCK
    RENTAL, INC.

      Ryder Truck Rental, Inc. (“Ryder”) filed on May 16, 2016 a verified petition for
a writ of immediate possession against Triple C Flatbed Holdings, LLC (“Triple C”),
alleging that Triple C had in its possession certain leased vehicles belonging to Ryder,
that Triple C defaulted on its lease payments to Ryder, that Triple C was indebted to
Ryder in a specified amount, and that Ryder was entitled to an immediate return of the
leased vehicles; Ryder also requested any further and additional relief the court deemed
proper. See OCGA § 44-14-261. That same day, upon finding that, inter alia, Ryder
owned the vehicles, Triple C possessed the vehicles; and it was within Triple C’s
power to conceal, waste, encumber, convert or remove the leased vehicles from the
court’s jurisdiction, the trial court granted Ryder a “Writ of Immediate Possession and
Order for Temporary Injunctive Relief,” directing Triple C to turn over possession of
the vehicles to the sheriff immediately and/or to advise the sheriff of the locations of
the vehicles. See OCGA § 44-14-262. Triple C was served on May 17, 2016 with the
verified petition and order granting the writ of immediate possession. See OCGA § 44-
14-265.
      On May 24, 2016, Triple C filed a petition for relief under Chapter 11 of the
United States Bankruptcy Code and obtained an automatic stay. After various orders
were entered in the bankruptcy court (including an order lifting the automatic stay and
allowing Ryder to pursue state law remedies), Triple C filed an answer to Ryder’s
petition for writ of possession. In its answer, Triple C denied being in possession of
some of the vehicles, denied owing Ryder money in the amount claimed, requested
judgment in its favor, and demanded a jury trial. See OCGA §§ 44-14-260, 44-14-267.
The trial court has not yet conducted any further proceedings on the merits of the
case.
        Triple C filed this direct appeal from the trial court’s order granting the writ of
immediate possession and order for temporary injunctive relief. Ryder has filed a
motion to dismiss the appeal, contending that the appeal is interlocutory and that Triple
C failed to follow the required interlocutory appeal procedures set forth in OCGA §
5-6-34 (b). We agree.
        When it granted the writ of immediate possession and order for temporary
injunctive relief, the trial court had not considered or ruled upon any of the defenses
Triple C raised in its answer to Ryder’s claim for a writ of immediate possession.
“After the filing of such defense or counterclaim, a trial of any issue requiring a trial
shall be had in accordance with the procedure prescribed for civil actions in courts of
record.” OCGA § 44-14-267. “[T]he writ of immediate possession, whether upheld
or dissolved, determines only the right to possession pending a final decision on the
merits.” Ward v. Charles D. Hardwick Co., 156 Ga. App. 96, 98 (274 SE2d 20)
(1980).
        Accordingly, the order sought to be appealed is not final, and Triple C was
required to follow the interlocutory appeal procedures to obtain appellate review. See
Golden v. Gray, 156 Ga. App. 596 (275 SE2d 162) (1980). Triple C’s failure to do
so deprives this Court of jurisdiction to consider the appeal. The appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                11/27/2017
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.